              Case 3:16-cv-05688-BJR Document 90 Filed 12/01/20 Page 1 of 2




 1                                                                Hon. Barbara J. Rothstein

 2

 3

 4

 5

 6                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
 7                                 AT SEATTLE

 8

 9    INVENTIST INC,                                NO. 3:16-cv-05688-BJR
10                                   Plaintiff,     STIPULATION AND ORDER FOR
11                                                  WITHDRAWAL AND
                    v.                              SUBSTITUTION OF COUNSEL
12    NINEBOT INC (TIANJIN)                         FOR DEFENDANT
      TECHNOLOGY CO., LTD, et al.,
13
                                  Defendants.
14

15

16
            PLEASE TAKE NOTICE that Cameron H. Tousi of IP Law Leaders PLLC
17
     hereby withdraws as an attorney of record for Defendant Ninebot (Tianjin) Technology
18

19   Co., Ltd. herein, and in his place Michael C. Whitticar of WPAT, PC is hereby

20   substituted as an attorney of record for said defendant. Service on said defendant of all
21
     future pleadings or papers, exclusive of service of process, shall be made upon Michael
22
     C. Whitticar at the address below.
23

24

25

26

27
              Case 3:16-cv-05688-BJR Document 90 Filed 12/01/20 Page 2 of 2




 1          DATED this 25th day of November 2020.

 2   Approved:                                Submitted by:
     FOSTER GARVEY PC                         WPAT, PC
 3

 4
     s/   Kevin Ormiston                      s/ Michael C. Whitticar
     Benjamin J. Hodges, WSBA No. 49301       Michael C. Whitticar (Pro Hac Vice)
 5   Kevin Ormiston, WSBA No. 49835           Appearing Attorney for Defendant Ninebot
     Attorneys for Plaintiff                  (Tianjin) Technology Co., Ltd.
 6   1111 Third Avenue, Suite 3000            8230 Boone Blvd., Suite 405
     Seattle, WA 98101                        Vienna, VA 22182
 7   Phone: (206) 447-6252                    Phone: (571) 386-2980
     Ben.Hodges@foster.com                    MWhitticar@wpat.com
 8   Kevin.Ormiston@foster.com
                                              IP LAW LEADERS PLLC
 9

10                                            s/ Cameraon H. Tousi
11                                            Cameron H. Tousi (Pro Hac Vice)
                                              Withdrawing Attorney for Defendant
12                                            Ninebot (Tianjin) Technology Co., Ltd.
                                              6701 Democracy Blvd., Ste 555
13                                            Bethesda, MD 20817
                                              Phone: (202) 248-5410
14                                            Chtousi@ipllfirm.com
15

16                                        ORDER
17
            IT IS SO ORDERED.
18

19
                           DATED this 1st day of December 2020.
20

21

22                                                  A
                                                    Barbara Jacobs Rothstein
23
                                                    U.S. District Court Judge
24

25

26

27
